DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/US2017/039779, filed on 2017/06/28.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(s) 1-12, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittar et al. (US Patent/PGPub. No. 20110175899) in view of McMANAMON et al. (US Patent/PGPub. No. 20190018165).

Regarding Claim 1, (Currently Amended) Bittar et al. teach a method ([0019], FIG. 1, i.e. methods) for visualization and manipulation ([0019], FIG. 1, i.e. communication of volumetric logging data to a surface processing system for presentation to a driller or other user interested in visualizing the formations) of downhole data ([0019], FIG. 1, i.e. data … borehole), comprising:
receiving a measured signal ([0021], FIG. 1, i.e. collects measurements) of a downhole environment ([0019], FIG. 1, i.e. the formations surrounding a borehole);
displaying ([0035], FIG. 4, i.e. display 91 often takes the form of a video monitor), on a stereographic ([0040], FIG. 5B, i.e. stereoscopic) viewer ([0040], FIG. 5B, i.e. Viewing glasses 502), a three dimensional virtualization ([0028], FIG. 1, i.e. visualization of formation parameters that are measured in terms of a three-dimensional) based on the measured signal (i.e. please see above citation(s));
manipulating ([0030], FIG. 1, i.e. different visualization geometries, including tube, sectioned solids, concentric shells, unwrapped cylinders, and axially flattened cylinders) the three dimensional virtualization (i.e. please see above citation(s)) in response to an input from a user ([0030], FIG. 1, i.e. input device 92 is shown as a keyboard, but may similarly take many alternative forms such as pointing devices, joysticks, buttons, motion sensors, a keypad, a camera, a microphone or other means for receiving information from a user), thereby creating a manipulated three dimensional virtualization ([0030], FIG. 1, i.e. different visualization geometries); and
displaying, on the stereographic viewer, the manipulated three dimensional virtualization (i.e. please see above citation(s)).
However, Bittar et al. do not explicitly teach the manipulated three dimensional visualization includes at least one control for modifying at least one parameter of production for the well monitoring system; and
modifying the at least one parameter of production in response to interaction by the user with the at least one control.
In the same field of endeavor, McMANAMON et al. teach
the manipulated three dimensional visualization ([0066], FIG. 1-2, i.e. map the 3-dimensional) includes at least one control for modifying ([0066], FIG. 1-2, i.e. change of the volume of the fluid) at least one parameter of production ([0066], FIG. 1-2, i.e. volume of the fluid) for the well monitoring system ([0066], FIG. 1-2, i.e. wellbore … system 100); and
modifying the at least one parameter of production (i.e. please see above citation(s)) in response to interaction by the user ([0040], FIG. 1-2, i.e. One of skill in the art… can select) with the at least one control ([0040], FIG. 1-2, i.e. spatial resolution value 214).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Bittar et al. teaching method of visualizing downhole data comprising receiving environment’s signal, displaying, and creating virtual view with McMANAMON et al. teaching method of modifying production parameter by user’s control to effectively enhance user’s virtual reality environment by user modifying spatial resolution (McMANAMON et al.’s [0040]).
Regarding Claim 2, (Original) the method of claim 1,
Bittar et al. teach further comprising
generating ([0035], FIG. 4, i.e. generating visualizations) a three dimensional model ([0028], FIG. 1, i.e. visualization … three-dimensional) based on the measured signal (i.e. please see above citation(s)); and
displaying, on the stereographic viewer, the three dimensional virtualization based on the three dimensional model (i.e. please see above citation(s)).
Regarding Claim 3, (Original) the method of claim 1, wherein
Bittar et al. teach displaying the three dimensional virtualization based on the measured signal (i.e. please see above citation(s)) comprises
displaying, on the stereographic viewer (i.e. please see above citation(s)), a left image to a user's left eye ([0040], FIG. 5B, i.e. left view) and a right image to a user's right eye ([0040], FIG. 5B, i.e. right view),
wherein at least one or both of the left image and the right image is based on the measured signal (i.e. please see above citation(s)).
Regarding Claim 4, (Original) the method of claim 3,
Bittar et al. teach
generating three dimensional depth ([0026], FIG. 1, i.e. measures at least one formation parameter as a function of tool depth) changes in the three dimensional virtualization (i.e. please see above citation(s)) due to a variation ([0040], FIG. 5B, i.e. optics to shift) between the left image and the right image i.e. please see above citation(s)).
Regarding Claim 5, (Previously Presented) the method of claim 3,
Bittar et al. teach further comprising
receiving a left measured signal ([0040], FIG. 5B, i.e. left view) of the downhole environment and a right measured signal ([0040], FIG. 5B, i.e. right view) of the downhole environment (i.e. please see above citation(s)), and
displaying, on the stereographic viewer, the left image based on the left measured signal, and the right image based on the right measured signal (i.e. please see above citation(s)).
Regarding Claim 6, (Previously Presented) the method of claim 5, wherein
Bittar et al. teach the left measured signal (i.e. please see above citation(s)) is based on a first physics ([0040], FIG. 5B, i.e. left eye’s colors/lenses) and the right measured signal (i.e. please see above citation(s)) is based on a second physics ([0040], FIG. 5B, i.e. right eye’s colors/lenses).
Regarding Claim 7, (Previously Presented) the method of claim 1, wherein
Bittar et al. teach the measured signal of the downhole environment (i.e. please see above citation(s)) is at least one or more of a formation property ([0020], FIG. 1, i.e. various formations 18), a casing property, casing defect, temperature, pressure, chemical composition, distance to water/CO2, distance to a bed boundary (DTBB), caliper measurement, resistivity, steam assisted gravity drainage, near surface geology, and man-made structures (i.e. alternative limitation(s) omitted).
Regarding Claim 8, (Original) the method of claim 1, wherein
Bittar et al. teach the displayed three dimensional virtualization (i.e. please see above citation(s)) is a colored ([0040], FIG. 5B, i.e. colors) iso-parameter ([0040], FIG. 5B, i.e. same rate) surfaces ([0040], FIG. 5B, i.e. image’s surface) and/or colored volumetric fog (i.e. alternative limitation(s) omitted) of a borehole ([0019], FIG. 1, i.e. borehole) or casing fog (i.e. alternative limitation(s) omitted).
Regarding Claim 9, (Currently Amended) the method of claim 1, wherein
Bittar et al. teach
interaction by the user with the at least one control is performed by a gesture control device ([0030], FIG. 1, i.e. pointing devices) or a head tracking system (i.e. alternative limitation(s) omitted). 
Regarding Claim 10, (Original) the method of claim 9, wherein
Bittar et al. teach manipulating the three dimensional virtualization (i.e. please see above citation(s)) comprises smoothing virtualized surfaces ([0031], FIG. 1, i.e. lower resolution).
 11, (Previously Presented) the method of claim 8,
Bittar et al. teach further comprising determining at least one parameter of a well-logging ([0020], FIG. 1, i.e. logging while drilling (LWD)), casing inspection, or drilling operation (i.e. alternative limitation(s) omitted) in response to the input from the user (i.e. please see above citation(s))..
Regarding Claim 12, (Previously Presented) the method of claim 9, wherein
Bittar et al. teach determining the at least one parameter of a well-logging ([0020], FIG. 1, i.e. logging while drilling (LWD)) or casing inspection operation (i.e. alternative limitation(s) omitted) is one of specifying a plurality of settings ([0020], FIG. 1, i.e. logging tool having multiple depths of investigation) of a next logging run ([0020], FIG. 1, i.e. “logging while drilling (LWD)” would have a next logging run) or geosteering (i.e. alternative limitation(s) omitted).
Regarding Claim 21, (New) the method of claim 1, wherein
McMANAMON et al. teach
the at least one parameter of production (i.e. please see above citation(s)) comprises valve opening or shut-off ([0084], FIG. 1-3, i.e. “valve is failing” would either open or shut-off).
Regarding Claim 22, (New) the method of claim 1, wherein
McMANAMON et al. teach
the at least one parameter of production (i.e. please see above citation(s)) comprises hydraulic fracturing parameters ([0039], FIG. 1-2, i.e. hydraulic fracture treatment).
Regarding Claim 23, (New) the method of claim 1, wherein
McMANAMON et al. teach
the at least one parameter of production (i.e. please see above citation(s)) comprises production zone ([0039], FIG. 1-2, i.e. designated zone) production parameters ([0073], FIG. 1-3, i.e. parameters (e.g. only the treating equipment, wellbore, formation, and/or flowback pit)).

(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittar et al. (US Patent/PGPub. No. 20110175899) in view of Skidmore (US Patent/PGPub. No. 20170243400) and Fortin-Deschnes et al. (US Patent/PGPub. No. 20190258058).

Regarding Claim 13, (Original) Bittar et al. and Skidmore teach the method of claim 9.
However, Bittar et al. and Skidmore do not explicitly teach the head tracking system has at least one of a gyroscope, an accelerometer, or image processing.
In the same field of endeavor, Fortin-Deschnes et al. teach
the head tracking system ([0004], [0005], FIG. 1, i.e. positional head tracking) has at least one of a gyroscope, an accelerometer, or image processing ([0004], [0005], FIG. 1, i.e. infrared (IR) or color (RGB) camera).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Bittar et al. and Skidmore teaching of head mount device with Fortin-Deschnes et al. teaching of head tracking device comprising plurality of sensor to accurately calculate head pose in real-time by utilizing head tracking system (Fortin-Deschnes et al.’s [0005]).

Response to Argument

5.	Applicant’s arguments with respect to Claim(s) 1 has/have been considered but are moot because the arguments do not apply to a newly added reference being used in the current rejection.

6.	All dependent claims are properly rejected or objected as shown above.

7.	Applicants’ Response to the Non-Final Office Action dated 01/27/2021, has been entered and made of record. Claim(s) 1, 9 and 14 is/are amended, Claim(s) 18-20 is/are cancelled, Claims 21-23 is/are new. Thus, Claim(s) 1-17 and 21-23 is/are pending in this application.

Allowable Subject Matter

8.	Claims 14-17 are allowed.

9.	The following is an examiner’s statement of reasons for allowance:

Bittar et al. (US Patent/PGPub. No. 20110175899) teach borehole data presentation systems and methods that facilitate communication of volumetric logging data to a surface processing system for presentation to a driller or other user interested in visualizing the formations surrounding a borehole. The disclosed systems optionally tailor the telemetry stream to match the chosen display technique, thereby maximizing 

McMANAMON et al. (US Patent/PGPub. No. 20190018165) teach a system includes a ground based area, an electromagnetic (EM) interrogation device having an EM emitter that directs an EM beam at the ground based area. The EM interrogation device includes a detector array that receives reflected EM radiation from the EM beam, and a controller having a ground movement description module that determines a movement profile of the ground based area in response to the reflected EM radiation.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a system for visualization and manipulation of downhole data including 

“…hiding a colored iso-parameter from a surface of the three dimensional visualization…” (Claim 14), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628